 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SETONDJI VIRGILE NAHUM,                          CASE NO. C19-1114 MJP

11                                 Plaintiff,                ORDER DENYING MOTION FOR
                                                             NEW COURT APPOINTED
12                  v.                                       COUNSEL AND STRIKING
                                                             MOTION TO PROCEED IN
13          THE BOEING COMPANY,                              FORMA PAUPERIS

14                                 Defendant.

15

16
            Plaintiff originally filed a motion to appoint counsel on July 18, 2019 when he filed his
17
     complaint. Dkt. No. 2. The Court granted that motion on July 31, 2019 (Dkt. No. 4) and ordered
18
     the Pro Bono Panel Coordinator to identify an attorney to represent Plaintiff. On September 10,
19
     2019, an order appointing attorneys Lisa Elliott, Jada Wood, and Roberta Armstrong was
20
     entered. Dkt. No. 16.
21
            On September 13, 2019, Plaintiff filed a Motion for a New Court Appointed Counsel,
22
     asserting that the above-mentioned attorneys “have not shown the will and or a sense of urgency
23
     to investigate the defendant, the issue and its circumstances, [and] have not shown a sense of
24

     ORDER DENYING MOTION FOR NEW COURT APPOINTED COUNSEL AND STRIKING MOTION TO
     PROCEED IN FORMA PAUPERIS - 1
 1   urgency in presenting specific legal arguments and establishing a strategy for winning the case.”

 2   Dkt. No. 18 at 1-2.

 3          The motion is DENIED. While Plaintiff is not certainly required to accept the services of

 4   the counsel appointed at his request from the Pro Bono Panel, neither is he permitted to pick and

 5   choose among the available attorneys until he finds one to his liking. He stated in his motion

 6   that he “is not opposed to resuming his civil case ‘Pro Se.’” Id. at 2. The Court acknowledges

 7   his right to represent himself and the case will proceed forward in that posture.

 8          The Court notes that Plaintiff has also filed a motion for leave to proceed in forma

 9   pauperis. Dkt. No. 17. Since he has already paid his filing fee, the Court assumes that the IFP

10   request was directed to the question of whether he would be required to reimburse the court for

11   the services of appointed counsel. Since Plaintiff will be proceeding pro se, the application for

12   IFP status is moot and will be STRICKEN.

13

14          The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

15          Dated September 16, 2019.

16

17
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
18

19

20

21

22

23

24

     ORDER DENYING MOTION FOR NEW COURT APPOINTED COUNSEL AND STRIKING MOTION TO
     PROCEED IN FORMA PAUPERIS - 2
